NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2009-3179
V|V|AN ARNOLD,
Petitioner,
V.
MER|T SYSTEN|S PROTECT|ON BOARD,
Respondent.
Petition for review of the Merit Systems Protection Board in
DC315H080788-|-1.
ON MOTlON
0 R D E R
The Department of the Army moves without opposition to reform the caption to
name the N|erit Systems Protection Board as respondent.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when the Board reaches the merits of
the underlying case.
According|y,
lT |S ORDERED THAT:
(1) The motion is granted. The revised official caption is refiected above
(2) The Board’s brief is due within 21 days from the date of filing of this orcIer.

live 1 7 2003
cc: Vivian Arno|d
Steven J. Abelson, Esq.
Sara B_ Rearden, Esq.
s19
2009-3‘i79
FOR THE COURT
lsi Jan Hgorba|y
C|erk
Date Jan Horba|y
ii "|`B>EAr3 ron
.8. UOUR`l'
THE FEDg!FAL CtRcu|1'
AUG 1 7 2009
.|AN HURBALY
CLERK